OVERTON, Justice.
The Supreme Court of Florida does not have common law certiorari jurisdiction. Art. V, § 3, Fla. Const. The “Petition for Writ of Certiorari” will, therefore, be treated as a petition for discretionary review and/or appeal. See Fla.R.App.P. 9.040(c).
Because no jurisdictional basis has been alleged to support the petition for discretionary review or the appeal, this case is hereby dismissed. See St. Paul Title Insurance Corp. v. Davis, 392 So.2d 1304 (Fla.1980); Jenkins v. State, 385 So.2d 1356 (Fla.1980).
The appeal is subject to reinstatement if jurisdiction is established on proper motion filed within fifteen days from the date of this order. See Art. V, § 3(b)(1), Fla. Const.
No motion for rehearing or for clarification may be filed in the Court addressed to the denial of the petition for discretionary review. See Fla.R.App.P. 9.330(d).
It is so ordered.
BOYD, C.J., and ADKINS, OVERTON, ALDERMAN, McDONALD, EHRLICH and SHAW, JJ., concur.